DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11 May 2021 is being considered by the examiner.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Black Matrixes 15, mentioned in paragraph [0046] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments

Applicant’s arguments with respect to claims 1, 4-6, 8-10, 13-15, 17-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-10, 13-15, 17-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “”wherein the black matrixes completely fill gaps between the transparent piezoelectric elements” which is not recited anywhere in the specification.
Claims 4-6, 8-10, 13-15, 17-18 and 20-21 are rejected due to their dependency from claim 1.
For examination purposes, the examiner will interpret that if drawings appear to show the gaps completely filled then the limitation is met.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2018/0166507) in view of Leu et al. (US 2007/0103620).

Regarding claim 1, Hwang et al. disclose a touch display panel, comprising:
a base substrate (Figure 8, 310 and paragraph [0063]);

wherein the touch structure comprises a first electrode layer (Figure 8, 353 and paragraph [0098]) and a second electrode layer (Figure 8, 355 and paragraph [0098]) arranged in sequence along the first direction, on a side, facing away from the base substrate, of the encapsulation film layer (Figure 8), and further a transparent piezoelectric element (Figure 8, 351 and paragraph [0099]) arranged between the first electrode layer and the second electrode layer (Figure 8);
wherein at least one of the first electrode layer and the second electrode layer comprise electrode elements arranged in an array (Figure 4 shows an array of 355 and 353), 
wherein the transparent piezoelectric element is arranged corresponding to light-emitting elements of the light-emitting element layer in a one-to-one manner (Pixels in the array 320 that emit light, see paragraphs [0066]-[0069], and the light will go through the piezoelectric element 351 in a one to one manner in order for light to exit the display of Fig. 8 through the cover window 500, the transparent piezoelectric element is arranged corresponding to the light emitting elements of 320.).
Hwang et al. fail to teach where the transparent piezoelectric element is a plurality of transparent piezoelectric elements arranged in an array between the first electrode layer and the second electrode layer, and the transparent piezoelectric 
Leu et al. disclose of transparent piezoelectric elements arranged in an array (Figure 1 shows 221s which are transparent piezoelectric elements arranged in an array.) and the transparent piezoelectric elements are configured to filter light (Paragraph [0020], the piezoelectric elements are a color filter and thus filters light.);
wherein the touch display panel further comprises:
black matrixes (Figure 1, 24) arranged between the transparent piezoelectric elements (Figure 1, 24 are between the 221s), and wherein the black matrixes completely fill gaps between the transparent piezoelectric elements (Figure 1 shows that black matrixes 24 completely fill the gaps between 221s.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the piezoelectric array teachings of Leu et al. for the piezoelectric element 351 in Figure 8 of Hwang et al. such that the black matrixes would then be arranged between the encapsulation film layer and the second electrode layer.  The motivation to combine would have been in order to allow for the piezo electric element to have the increased functionality of light filtering thus allowing for the removal of the dedicated BM and CFL layers on Figure 8 of Hwang et al. thus reducing device thickness while allowing for a simplified manufacturing process of the emission layer.

Regarding claim 4, Hwang et al. and Leu et al. disclose the touch display panel according to claim 1, 
wherein the first electrode layer comprises the electrode elements arranged in an array (Hwang et al.: See Fig. 4 showing TE1 of 353 arranged in an array), and the second electrode layer is an integral electrode structure (Hwang et al.: 353 is part of the integral touch structure 350 in Fig. 2, See [0097]. Thus it is an “integral electrode structure”); and
the first electrode layer is arranged between the transparent piezoelectric elements and the encapsulation film layer (Hwang et al.: Figure 2 shows 353 [which had piezoelectric elements in the combination] is between 351 and 330.).

Regarding claim 5, Hwang et al. and Leu et al. disclose the touch display panel according to claim 1, wherein the electrode elements are arranged corresponding to the light-emitting elements in a one-to-one manner (Hwang et al.: Pixels in the array 320 that emit light, [0066]-[0069], and the light will go through the electrode layers 353 and 355 in a one to one manner in order for light to exit the display of Fig. 2 through the cover window 500, the electrode elements are arranged corresponding to the light emitting elements of 320).

Regarding claim 6, Hwang et al. and Leu et al. disclose the touch display panel according to claim 5, wherein orthographic projections of the light-emitting elements (Hwang et al.: Figure 2, pixels in the array 320, [0066]-[0069]) onto the base substrate (Hwang et al.: Figure 2, 310) lie into orthographic projections of the electrode elements 

Regarding claim 8, Hwang et al. and Leu et al. disclose the touch display panel according to claim 1, further comprises:
a glass cover plate arranged above the touch structure(Hwang et al.: Figure 2, 500, see “glass” in paragraph [0113], where 500 is arranged above 350 [touch structure].).

Regarding claim 10, Hwang et al. and Leu et al. disclose a touch display device, comprising the touch display panel according to claim 1 (See Figure 1 of Hwang et al.).

Regarding claim 13, this claim is rejected under the same rationale as claim 4.

Regarding claim 14, this claim is rejected under the same rationale as claim 5.

Regarding claim 15, this claim is rejected under the same rationale as claim 6.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.
Claims 9, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2018/0166507) in view of Leu et al. (US 2007/0103620) and further in view of Xie et al (US 2010/0295807).

Regarding claim 9, Hwang et al. and Leu et al. disclose the touch display panel according to claim 1, wherein the material of the transparent piezoelectric elements is organic polyvinylidene fluoride (Hwang et al.: Paragraph [0100].).
Hwang et al. and Leu et al. fail to teach wherein the material of the transparent piezoelectric elements also comprises pigment materials.
Xie et al., in Figs. 23-27 and [0119]-[0122], teach wherein the material of the piezoelectric elements (corresponding to the touch region defined by each block in Fig. 23) are pigment materials (when 15 in a block comprises a red, green, and blue resin layers, See [0119], a resin layer is a pigment). This is taught by Xie in order for a piezoelectric element to also operate as a color filter element corresponding to a particular color region of the display. 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to implement the pigment materials  taught by Xie et al. in the touch display panel taught in the combination of Hwang and Leu et al.. The motivation would be for the piezoelectric elements to properly operate as a color filter element.

Regarding claim 18, this claim is rejected under the same rationale as claim 9.

Regarding claim 20, Hwang et al. and Leu et al. disclose the touch display panel according to claim 1, wherein the light-emitting elements comprise red light-emitting elements, green light-emitting elements, and blue light-emitting elements (Hwang et al.: See paragraph [0067], “red, green, and blue pixels”).
While Leu et al. does the transparent piezoelectric elements being used as a color filter, Hwang et al. and Leu et al. still fail to teach wherein:
the transparent piezoelectric elements comprise first transparent piezoelectric elements which can filter red light, second transparent piezoelectric elements which can filter green light, and third transparent piezoelectric elements which can filter blue light;
wherein projections of the first transparent piezoelectric elements and the red light-emitting elements onto the base substrate overlap, projections of the second transparent piezoelectric elements and the green light-emitting elements onto the base substrate overlap, and projections of the third transparent piezoelectric elements and the blue light-emitting elements onto the base substrate overlap.
Xie et al., in Figs. 23-27 and [0117]-[0122], disclose piezoelectric elements (corresponding to the touch region defined by each block in Fig. 23) comprising first piezoelectric elements which can filter red light (when 15 in a block comprises a red resin layer, See [0119] corresponding to a red pixel and “[t]he color filter structure layer comprises a color resin layer 15 and a common electrode ,“ [0118]), second piezoelectric elements which can filter green light (when 15 in a block comprises a green resin layer, See [0119] and “[t]he color filter structure layer comprises a color 
wherein projections of the first transparent piezoelectric elements and the red light-emitting elements onto the base substrate (10) overlap (in order to form a red pixel region, [0119], projections of the first piezoelectric element comprising the red resin will overlap with the red light emitting area of the display, See [0011]), projections of the second transparent piezoelectric elements and the green light-emitting elements on to the base substrate (10) overlap (in order to form a green pixel region, [0119], projections of the first piezoelectric element comprising the green resin will overlap with the green light emitting area of the display), and projections of the third transparent piezoelectric elements and the blue light-emitting elements onto the base substrate (10) overlap (in order to form a blue pixel region, [0119], projections of the first piezoelectric element comprising the blue resin will overlap with the blue light emitting area of the display). This is taught by Xie in order for a piezoelectric element to also operate as a color filter element corresponding to a particular color region of the display (See [0011]). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the specific red, blue and green teachings of Xie et al. and implement them to in the piezoelectric elements of the touch display panel taught in the combination of Hwang and Leu et al.. The motivation would be for the piezoelectric elements to properly operate as a color filter element. 

Regarding claim 21, this claim is rejected under the same rationale as claim 20.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
22 September 2021